EXHIBIT 10.3

 

TAX DISAFFILIATION AGREEMENT

 

TAX DISAFFILIATION AGREEMENT, dated as of             , 2003, by and between
Radiant Systems, Inc., a Georgia corporation (“Radiant”), and Wave Enterprise
Systems, Inc., a Georgia corporation (“Enterprise”).

 

RECITALS

 

A. Radiant is the common parent of an “affiliated group” of corporations within
the meaning of Section 1504(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), that has filed consolidated federal income tax returns.

 

B. Enterprise is a newly formed, wholly owned subsidiary of Radiant.

 

C. Pursuant to the Separation Agreement, dated as of             , 2003, by and
between Radiant and Enterprise (the “Separation Agreement”), Radiant will
contribute (or cause its Subsidiaries to contribute) the Enterprise Business (as
defined herein), the Enterprise Assets (as defined herein) and cash to
Enterprise, and Enterprise will assume the “Enterprise Liabilities” (as defined
herein) (such transactions, the “Enterprise Formation Transactions”).
Immediately after the Enterprise Formation Transactions, Radiant shall own all
of the issued and outstanding common stock of Enterprise (the “Enterprise
Stock”), which represents the only class of stock of Enterprise outstanding.

 

D. Pursuant to the Share Exchange Agreement, dated as of October 10, 2003, by
and between Radiant and Erez Goren, an individual and resident of the State of
Georgia, (the “Share Exchange Agreement”), Radiant will distribute all of the
Enterprise Stock to Erez Goren, immediately after the Enterprise Formation
Transactions, in exchange for up to 2,000,000 shares of common stock, no par
value, of Radiant (the “Radiant Common Stock”) held by Erez Goren (the
“Exchange” and, together with the Enterprise Formation Transactions, the
“Separation Transactions”).

 

E. Radiant and Enterprise intend that the Separation Transactions will qualify
as a reorganization described in Section 368(a)(1)(D) of the Internal Revenue
Code of 1986, as amended (the “Code”) and that the Exchange will qualify as a
distribution described in Section 355 of the Code.

 

F. Radiant and Enterprise desire to set forth their rights and obligations with
respect to taxes due for periods before and after the Separation Date (as
defined herein).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------

ARTICLE I.

 

DEFINITIONS

 

1.01 “Affiliate” shall mean any Person that directly or indirectly through one
or more intermediaries Controls, is Controlled by, or is under common Control
with a specified Person.

 

1.02 “Agreement” shall mean this Tax Disaffiliation Agreement dated
            , 2003, between Radiant and Enterprise as the same may be amended
from time to time.

 

1.03 “Applicable Federal Rate” shall have the meaning set forth in Section
1274(d) of the Code, compounded quarterly.

 

1.04 “Code” shall have the meaning set forth in the Recitals.

 

1.05 “Control” or “Controlled” shall mean, with respect to any Person, the
presence of one of the following: (i) the legal, beneficial or equitable
ownership, directly or indirectly, of more than 50% (by vote or value) of the
capital or voting stock (or other ownership or voting interest, if not a
corporation) of such Person or (ii) the ability, directly or indirectly, to
direct the voting of a majority of the directors of such Person’s board of
directors or, if the Person does not have a board of directors, a majority of
the positions on any similar body, whether through appointment, voting agreement
or otherwise.

 

1.06 “Controlling Party” shall have the meaning set forth in Section 5.01.

 

1.07 “Enterprise” shall have the meaning set forth in the preamble to this
Agreement.

 

1.08 “Enterprise Assets” shall have the meaning set forth in the Separation
Agreement.

 

1.09 “Enterprise Business” shall have the meaning set forth in the Separation
Agreement.

 

1.10 “Enterprise Formation Transactions” shall have the meaning set forth in the
Recitals.

 

1.11 “Enterprise Group” shall mean Enterprise and all entities that are
Subsidiaries of Enterprise at any time following the Separation.

 

1.12 “Enterprise Liabilities” shall have the meaning set forth in the Separation
Agreement.

 

1.13 “Enterprise Stock” shall have the meaning set forth in the Recitals.

 

1.14 “Enterprise Tainting Act” shall mean (a) any breach of any written
representation or covenant relating to the qualification of the Separation
Transactions as a reorganization described in Section 368(a)(1)(D) of the Code
or relating to the qualification of the Exchange as a transaction described in
Section 355 of the Code, which representation or covenant is made by Enterprise
in that certain letter dated              addressed to King & Spalding LLP in

 

-2-



--------------------------------------------------------------------------------

connection with the tax opinion of King & Spalding LLP described in the Share
Exchange Agreement, or (b) any action or actions of or involving any Person
(other than Radiant or any Person that is an Affiliate of Radiant immediately
before or immediately after such action or actions), or any omission or
omissions of any Person (other than Radiant or any Person that is an Affiliate
of Radiant immediately before or immediately after such omission or omissions),
of an action or actions available to it, after the Separation Date, if such
breach, action or omission described in (a) or (b) contributes to a Final
Determination that the Separation Transactions result in the recognition of
income or gain to the Radiant Group by virtue of (i) the Separation Transactions
failing to qualify as a reorganization under Section 368(a)(1)(D) of the Code,
(ii) the Exchange failing to qualify as a transaction described in Section 355
of the Code or (iii) any stock or securities of Enterprise failing to qualify as
“qualified property” within the meaning of Sections 355(c)(2) and 361(c)(2) of
the Code, including by reason of the application of Section 355(e) of the Code.

 

1.15 “Exchange” shall have the meaning set forth in the Recitals.

 

1.16 “Final Determination” shall mean with respect to any issue (a) a decision,
judgment, decree or other order by any court of competent jurisdiction, which
decision, judgment, decree or other order has become final and not subject to
further appeal, (b) a closing agreement whether or not entered into under
Section 7121 of the Code or any other binding settlement agreement (whether or
not with the Internal Revenue Service) entered into in connection with or in
contemplation of an administrative or judicial proceeding, or (c) the completion
of the highest level of administrative proceedings if a judicial contest is not
or is no longer available.

 

1.17 “Indemnitor” shall have the meaning set forth in Section 5.02.

 

1.18 “Person” shall mean any individual, partnership, joint venture,
corporation, limited liability company, trust, unincorporated organization,
government or department or agency of a government.

 

1.19 “Post-Separation Period” shall mean any taxable year or other taxable
period beginning on or after the Separation Date and, in the case of any taxable
year or other taxable period that begins before and ends after the Separation
Date, that part of the taxable year or other taxable period that begins after
the close of the Separation Date.

 

1.20 “Pre-Separation Period” shall mean any taxable year or other taxable period
that ends on or before the Separation Date and, in the case of any taxable year
or other taxable period that begins before and ends after the Separation Date,
that part of the taxable year or other taxable period through the close of the
Separation Date.

 

1.21 “Radiant” shall have the meaning set forth in the preamble to this
Agreement.

 

1.22 “Radiant Common Stock” shall have the meaning set forth in the Recitals.

 

1.23 “Radiant Group” shall mean Radiant and all entities that are Subsidiaries
of Radiant at any time following the Separation.

 

-3-



--------------------------------------------------------------------------------

1.24 “Radiant Tainting Act” shall mean (a) any breach of any written
representation or covenant relating to the qualification of the Separation
Transactions as a reorganization described in Section 368(a)(1)(D) of the Code
or relating to the qualification of the Exchange as a transaction described in
Section 355 of the Code, which representation or covenant is made by Radiant in
that certain letter dated              addressed to King & Spalding LLP in
connection with the tax opinion of King & Spalding LLP described in the Share
Exchange Agreement, or (b) any action or actions of or involving any Person
(other than Enterprise, Erez Goren, or any other Person that is an Affiliate of
Enterprise immediately before or immediately after such action or actions), or
any omission or omissions of any Person (other than Enterprise, Erez Goren, or
any other Person that is an Affiliate of Enterprise immediately before or
immediately after such omission or omissions), of an action or actions available
to it, after the Separation Date, if such breach, action or omission described
in (a) or (b) contributes to a Final Determination that the Exchange results in
the recognition of income or gain to Erez Goren by virtue of the Exchange
failing to qualify as a transaction described in Section 355 of the Code.

 

1.25 “Restructuring Taxes” means any Taxes resulting from the Separation
Transactions including, but not limited to, any Taxes imposed pursuant to or as
a result of Section 311 of the Code or Sections 1.1502-13 or 1.1502-19 of the
Treasury Regulations (or any corresponding or similar provisions of state, local
or non-US. Tax law) and any sales or other transfer Taxes or similar charges
imposed with respect to the transfer of the Enterprise Assets and Enterprise
Liabilities to Enterprise; provided, however, that “Restructuring Taxes” shall
not include any Taxes imposed as a result of a Final Determination that (x) the
Separation Transactions failed to qualify as a reorganization under Section
368(a)(1)(D), (y) the Exchange failed to meet the requirements of Section 355 of
the Code, or (z) any stock or securities of Enterprise failed to qualify as
“qualified property” within the meaning of Sections 355(c)(2) and 361(c)(2) of
the Code, including by reason of the application of Section 355(e) of the Code.

 

1.26 “Separation Agreement” shall have the meaning set forth in the Recitals.

 

1.27 “Separation Date” shall mean the date on which the Separation Transactions
are consummated.

 

1.28 “Separation Transactions” shall have the meaning set forth in the Recitals.

 

1.29 “Share Exchange Agreement” shall have the meaning set forth in the
Recitals.

 

1.30 “Subsidiary” shall mean a corporation, limited liability company,
partnership, joint venture or other business entity if 50% or more of the
outstanding equity or voting power of such entity is owned directly or
indirectly by the corporation with respect to which such term is used.

 

1.31 “Tax” or “Taxes” whether used in the form of a noun or adjective, shall
mean all forms of taxation, whenever created or imposed, including, but not
limited to, taxes on or measured by income, franchise, gross receipts, sales,
use, excise, payroll, personal property (tangible or intangible), real property,
ad-valorem, value-added, leasing, leasing use or other taxes, levies, imposts,
duties, charges or withholdings of any nature whether imposed by a nation,
locality, municipality, government, state, federation, or other governmental
body (a

 

-4-



--------------------------------------------------------------------------------

“Taxing Authority”). Whenever the term “tax” or “taxes” is used (including,
without limitation, in the context of any duty to reimburse another party or
indemnify for taxes or refunds or credits of taxes) it shall include penalties,
fines, additions to tax and interest thereon.

 

1.32 “Taxing Authority” shall have the meaning set forth in the foregoing
definition of the term “Tax.”

 

1.33 “Tax Returns” shall mean all reports, returns, information statements,
questionnaires or other documents required to be filed or that may be filed for
any period with any Taxing Authority (whether domestic or foreign) in connection
with any Tax or Taxes (whether domestic or foreign).

 

ARTICLE II.

 

TAX RETURNS, TAX PAYMENTS AND TAX SHARING OBLIGATION

 

2.01 OBLIGATIONS TO FILE TAX RETURNS. Radiant shall timely file or cause to be
filed all Tax Returns with respect to the Enterprise Group that (a) are filed on
a consolidated, combined or unitary basis, (b) include Enterprise or any of its
Subsidiaries and Radiant or any of its Subsidiaries, and (c) are required to be
filed (i) for any Pre-Separation Period or (ii) for any taxable year or period
of the Radiant Group that begins before and ends after the Separation Date.
Enterprise shall timely file or cause to be filed any other Tax Return with
respect to the Enterprise Group.

 

2.02 OBLIGATION TO REMIT TAXES. Radiant and Enterprise shall each remit or cause
to be remitted any Taxes due in respect of any Tax for which it is required to
file a Tax Return or which is otherwise due to any Taxing Authority and shall be
entitled to reimbursement for such payments only to the extent provided in
Sections 2.03 and 2.04.

 

2.03 TAX SHARING OBLIGATIONS AND PRIOR AGREEMENTS.

 

(a) Other than liabilities dealt with elsewhere in this Agreement, Enterprise
shall be liable for and shall indemnify and hold the Radiant Group harmless
against, on a net after Tax basis, any Tax liability of any member of the
Enterprise Group, and of any member of the Radiant Group to the extent that such
liability is attributable to the assets, employees, or transactions of the
Enterprise Business, for (i) any Post-Separation Period and (ii) any taxable
year or period that begins before and ends after the Separation Date in respect
of the Post-Separation Period. Enterprise shall be entitled to any refund of or
credit for Taxes of the Enterprise Group or amounts owed by Enterprise or for
which Enterprise is responsible under this Section 2.03(a).

 

(b) Other than liabilities dealt with elsewhere in this Agreement, Radiant shall
be liable for and shall indemnify and hold the Enterprise Group harmless
against, on a net after Tax basis, any Tax liability of any member of the
Radiant Group, and of any member of the Enterprise Group to the extent that such
liability is not attributable to the assets, employees, or transactions of the
Enterprise Business, for (i) any Post-Separation Period and (ii) any taxable
year or period that begins before and ends after the Separation Date in respect
of the Post-Separation Period. In addition, other than liabilities dealt with
elsewhere in this Agreement,

 

-5-



--------------------------------------------------------------------------------

Radiant shall be liable for and shall hold the Enterprise Group harmless against
any Tax liability of any member of the Radiant Group, and of any member of the
Enterprise Group, for (i) any Pre-Separation Period and (ii) any taxable year or
period that begins before and ends after the Separation Date in respect of the
Pre-Separation Period. Radiant shall be entitled to any refund of or credit for
Taxes for any periods that are attributable to the Radiant Group or amounts owed
by Radiant or for which Radiant is responsible under this Section 2.03(b).

 

(c) Except as set forth in this Section 2.03 and in consideration of the mutual
indemnities and other obligations of this Agreement, any and all prior Tax
sharing agreements or practices between any member of the Radiant Group and any
member of the Enterprise Group shall be terminated with respect to the
Enterprise Group as of the Separation Date.

 

2.04 RESTRUCTURING TAXES; OTHER TAXES RELATING TO THE SEPARATION TRANSACTIONS.

 

(a) RESTRUCTURING TAXES. Notwithstanding any other provision of this Agreement
to the contrary, Radiant shall pay, and shall indemnify and hold harmless
Enterprise and any member of the Enterprise Group from and against, on a net
after Tax basis, any Restructuring Taxes and any reasonable expenses (including,
but not limited to, attorney’s fees) incurred in defending any audit or
examination with respect to Restructuring Taxes.

 

(b) INDEMNIFICATION FOR ENTERPRISE TAINTING ACTS. Enterprise covenants that
neither Enterprise nor any member of the Enterprise Group shall commit or be
party to or the subject of any Enterprise Tainting Act which alone would result
in any Tax or liability described in the following sentence and payable by
Radiant. To the extent that any member of the Radiant Group would not have been
liable for the following amounts but for an Enterprise Tainting Act, Enterprise
shall pay, and shall indemnify and hold harmless the Radiant Group from and
against, on a net after Tax basis, any liability of any member of the Radiant
Group for Taxes (together with any reasonable expenses (including, but not
limited to, attorney’s fees) incurred in defending against any such liability)
resulting from a Final Determination that the Separation Transactions failed to
meet the requirements of Sections 355 or 361 of the Code for nonrecognition of
income or gain by the Radiant Group, including, without limitation, by reason of
(x) any stock or securities of Enterprise failing to qualify as “qualified
property” within the meaning of Sections 355(c)(2) or 361(c)(2) of the Code or
(y) the application of Section 355(e) of the Code to the Separation
Transactions.

 

(c) INDEMNIFICATION FOR RADIANT TAINTING ACTS. Radiant covenants that neither
Radiant nor any member of the Radiant Group shall commit or be party to or the
subject of any Radiant Tainting Act which alone would result in any Tax or
liability described in the following sentence and payable by Erez Goren. To the
extent that Erez Goren would not have been liable for the following amounts but
for a Radiant Tainting Act, Radiant shall pay, and shall indemnify and hold
harmless Erez Goren from and against, on a net after Tax basis, any liability of
Erez Goren for Taxes (together with any reasonable expenses (including, but not
limited to, attorney’s fees) incurred in defending against any such liability)
resulting from a Final Determination that the Separation Transactions failed to
meet the requirements of Sections 355 of the Code for nonrecognition of gain by
Erez Goren. Erez Goren shall be a third party beneficiary of this Section
2.04(c) and shall be entitled to enforce this provision.

 

-6-



--------------------------------------------------------------------------------

2.05 PERIOD THAT INCLUDES THE SEPARATION DATE.

 

(a) To the extent permitted by law or administrative practice, the taxable year
of the Enterprise Group shall be treated as closing at the close of the
Separation Date.

 

(b) If it is necessary for purposes of this Agreement to determine the Tax
liability of any member of the Enterprise Group for a taxable year or period
that begins on or before and ends after the Separation Date and is not treated
under Section 2.05(a) as closing at the close of the Separation Date, the
determination shall be made, in the case of Taxes that are based upon income or
receipts, by assuming that the relevant taxable period ended at the close of the
Separation Date, except that any exemptions, allowances or deductions that are
calculated on an annual basis shall be apportioned on a time basis. In the case
of Taxes that are imposed on a periodic basis, are payable for a taxable period
that includes (but does not end on) the Separation Date, and are not based upon
or related to income or receipts, the portion of such Tax that relates to the
Pre-Separation Period shall be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Separation Date and the
denominator of which is the number of days in the entire taxable period.

 

ARTICLE III.

 

CARRYBACKS

 

3.01 Without the consent of Radiant, which shall not be withheld or delayed
unreasonably, no member of the Enterprise Group shall carry back any net
operating loss or other Tax attribute (unless required to carry back such loss
or Tax attribute by law) from a Post-Separation Period to a Pre-Separation
Period. Provided that Radiant consents to the carryback or if the carryback is
required by law, Radiant (or any other member of the Radiant Group receiving
such refund) shall promptly remit to Enterprise any refunds it receives with
respect to any such carryback. Any refund of Taxes resulting from any such
carryback by a member of the Enterprise Group shall be payable to Enterprise as
provided in Section 2.03(a). For purposes of this Article III, it shall be
deemed reasonable for Radiant to withhold its consent to any carryback to the
extent that Radiant determines in good faith that such carryback will cause an
actual increase in the Taxes for which the Radiant Group is responsible or will
cause an actual reduction in the amount of any refund of Taxes payable to the
Radiant Group.

 

ARTICLE IV.

 

PAYMENTS

 

4.01 PAYMENTS. Payments due under this Agreement shall be made no later than
thirty (30) days after the receipt or crediting of a refund, the delivery of
notice of payment of a Tax for which the other party is responsible under this
Agreement, or the delivery of notice of a Final Determination which results in
such other party becoming obligated to make a payment hereunder to the other
party hereto. Payments due hereunder, but not made within such 30-day period,
shall be accompanied with interest at a rate equal to the Applicable Federal
Rate from the due date of such payment.

 

-7-



--------------------------------------------------------------------------------

4.02 NOTICE. Radiant and Enterprise shall give each other prompt written notice
of any payment that may be due to the provider of such notice under this
Agreement.

 

ARTICLE V.

 

TAX AUDITS

 

5.01 GENERAL. Except as provided in Section 5.02, each of Enterprise and Radiant
shall have sole responsibility for all audits or other proceedings (“Tax
Controversies”) with respect to Tax Returns that it is required to file under
Section 2.01 (the “Controlling Party”). Except as provided in Section 5.02(c) or
Section 5.02(d), the Controlling Party shall have the sole right to contest the
audit or proceeding and to employ advisors of its choice.

 

5.02 INDEMNIFIED CLAIMS.

 

(a) Radiant or Enterprise shall promptly notify the other in writing as soon as
practicable after receipt by such party of any written communication from a
relevant Taxing Authority that proposes adjustment to a Tax Return that may
result in liability of the other party (the “Indemnitor”) under this Agreement
(a “Proposed Tax Adjustment”). If the Indemnitor is not also the Controlling
Party, the Controlling Party shall provide the Indemnitor with information about
the nature and amounts of the Proposed Tax Adjustments.

 

(b) The Indemnitor shall have 30 days after receipt of such notice from the
Controlling Party within which to object to the Proposed Tax Adjustment. If the
Indemnitor does not notify the Controlling Party within such 30 day period that
it objects to the Proposed Tax Adjustment, Section 5.02(c) and Section 5.02(d)
below shall not apply, and the Controlling Party shall have exclusive control
over all stages of the Tax Controversy, including full authority to determine
whether and in what manner to contest or compromise the Proposed Tax Adjustment.

 

(c) If the Indemnitor notifies the Controlling Party that it objects to a
Proposed Tax Adjustment, then the Controlling Party shall not thereafter consent
to the adjustment or compromise of such Proposed Tax Adjustment without the
consent of the Indemnitor, but shall cooperate with the Indemnitor to resolve
the Proposed Tax Adjustment on a basis acceptable to the Indemnitor. Prior to
the issuance of any notice raising a Proposed Tax Adjustment or similar stage in
the proceedings, however, the Controlling Party shall be responsible for the
conduct of the audit, including matters pertaining to such Proposed Tax
Adjustment. The Controlling Party shall notify the Indemnitor in advance of any
conferences, meetings, and proceedings pertaining to the audit and, at its own
expense, the Indemnitor shall have the right to attend all such proceedings with
any Taxing Authority, the subject matter of which is or includes such Proposed
Tax Adjustment.

 

-8-



--------------------------------------------------------------------------------

(i) Upon the issuance of a notice of proposed adjustment or similar stage in the
proceedings, the Indemnitor shall assume the conduct of all further proceedings,
with counsel selected by it, at the Indemnitor’s sole expense, insofar as the
proceedings relate to a Proposed Tax Adjustment, and thereafter the Indemnitor
and the Controlling Party shall jointly be responsible for the conduct of
proceedings to contest such Proposed Tax Adjustment.

 

(ii) In the event that the Controlling Party receives a notice of deficiency
from the Internal Revenue Service, or a similar notice from any other Taxing
Authority, and such notice includes one or more Proposed Tax Adjustments, then:

 

(A) upon receiving a written request from the Indemnitor, given no later than a
date reasonably necessary to permit preparation and timely filing of a petition
in the United States Tax Court for redetermination of the deficiency relating to
the Proposed Tax Adjustment, or a court of similar jurisdiction with respect to
a Proposed Tax Adjustment imposed by any other Taxing Authority, the Controlling
Party shall timely file such petition (at the Indemnitor’s sole expense); or

 

(B) If (1) the Indemnitor does not request the Controlling Party to file a
petition for redetermination of the deficiency pursuant to subsection
5.02(c)(ii)(A) hereof, (2) the Indemnitor requests that the Controlling Party
file a claim for refund of Taxes relating to a Proposed Tax Adjustment, and (3)
the Indemnitor provides the Controlling Party with sufficient funds to pay the
deficiency relating to the Proposed Tax Adjustment, then the Controlling Party
(at the Indemnitor’s sole expense) shall file a claim for refund thereof and, if
the claim is denied, bring an action in a court of competent jurisdiction
seeking such refund.

 

(C) In the event that a judgment of the United States Tax Court or other court
of competent jurisdiction results in an adverse determination with respect to
the Proposed Tax Adjustment, then the Indemnitor shall have the right to cause
the Controlling Party to appeal from such adverse determination at the
Indemnitor’s sole expense.

 

(D) The Indemnitor and its representatives, at the Indemnitor’s sole expense,
shall be entitled to the extent permitted by law to participate in (1) all
conferences, meetings, or proceedings with any Taxing Authority, the subject
matter of which is a Proposed Tax Adjustment, and (2) all appearances before any
court, the subject matter of which is a Proposed Tax Adjustment. The right to
participate referred to in this subsection 5.02(c)(ii)(D) hereof shall include
the submission and content of documentation, memoranda of fact and law and
briefs, the conduct of oral arguments or presentations, the selection of
witnesses, and the negotiation of stipulations of fact with respect to a
Proposed Tax Adjustment.

 

(d) If a notice of proposed adjustment raises both one or more issues that would
result in Taxes for which the Controlling Party is liable under this Agreement
in addition to one or more issues that constitute Proposed Tax Adjustments for
which any other party is liable under this Agreement, then the Controlling Party
and the Indemnitor shall cooperate with each other to allow each party to
conduct the Tax Controversy with respect to those issues that would

 

-9-



--------------------------------------------------------------------------------

result in Taxes for which such party is liable under this Agreement. Each party
shall bear the expense of conducting the Tax Controversy with respect to the
issues that would result in Taxes for which such party is liable under this
Agreement.

 

ARTICLE VI.

 

COOPERATION

 

6.01 Radiant and Enterprise shall cooperate with each other in the filing of any
Tax Returns and the conduct of any audit or other proceeding and each shall
execute and deliver such powers of attorney and make available such other
documents as are reasonably necessary to carry out the intent of this Agreement.
Each party agrees to notify the other party in writing of any audit adjustments
which do not result in Tax liability but can be reasonably expected to affect
Tax Returns of the other party, or any of its Subsidiaries, for a
Post-Separation Period. Unless and until there has been a Final Determination to
the contrary, each party agrees to treat the Separation Transactions as a
reorganization qualifying under Section 368(a)(1)(D) of the Code and the
Exchange as a transaction qualifying under Section 355 of the Code.

 

ARTICLE VII.

 

RETENTION OF RECORDS; ACCESS

 

7.01 The Radiant Group and the Enterprise Group shall (a) in accordance with
their then current record retention policy, retain records, documents,
accounting data and other information (including computer data) necessary for
the preparation and filing of all Tax Returns in respect of Taxes of the Radiant
Group or the Enterprise Group for any Pre-Separation Period or for the audit of
such Tax Returns; and (b) give to the other reasonable access to such records,
documents, accounting data and other information (including computer data) and
to its personnel (insuring their cooperation) and premises, for the purpose of
the review or audit of such Tax Returns to the extent relevant to an obligation
or liability of a party under this Agreement. At any time after the Separation
Date that the Enterprise Group proposes to destroy such material or information,
they shall first notify the Radiant Group in writing and the Radiant Group shall
be entitled to receive such materials or information proposed to be destroyed.
At any time after the Separation Date that the Radiant Group proposes to destroy
such material or information, they shall first notify the Enterprise Group in
writing and the Enterprise Group shall be entitled to receive such materials or
information proposed to be destroyed.

 

ARTICLE VIII.

 

TERMINATION OF LIABILITIES

 

8.01 Notwithstanding any other provision in this Agreement, any liabilities
determined under this Agreement shall not terminate any earlier than the
expiration of the applicable statute of limitation for such liability. All other
covenants under this Agreement shall survive indefinitely.

 

-10-



--------------------------------------------------------------------------------

ARTICLE IX.

 

DISPUTE RESOLUTION; MISCELLANEOUS PROVISIONS

 

9.01 To the extent not inconsistent with any specific term of this Agreement,
Article V (Dispute Resolution) and Sections 6.3 (Counterparts), 6.6 (Notices),
6.7 (Waivers), 6.8 (Amendments), 6.9 (Successors and Assigns), 6.11
(Subsidiaries), 6.12 (Parties in Interest), 6.13 (Titles and Headings), 6.14
(Governing Law), and 6.15 (Severability) of the Separation Agreement shall apply
in relevant part to this Agreement.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

   

RADIANT SYSTEMS, INC.

 

 

   

By:

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

Witness:

 

 

--------------------------------------------------------------------------------

    Name:    

 

 

   

WAVE ENTERPRISE SYSTEMS, INC.

 

 

   

By:

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

 

Witness:

 

 

--------------------------------------------------------------------------------

    Name:    

 

-12-